THOMPSON, J.
—This is a petition on the part of the State Compensation Insurance Fund, against which an award of $9.50 per week was apportioned and rendered, in favor of the respondent, Blass Jurovich, on account of disability arising as a result of silicosis incurred in the course of his employment in certain mines.  This cause involves the identical issues which were determined by this court in the opinion which was this day filed in the proceeding entitled Argonaut Mining Company, Ltd., v. Industrial Accident Commission (ante, p. 492 [70 Pac. (2d) 216]).
Upon the authority of the last-mentioned proceeding, the order and the award against this petitioner are affirmed.
Plummer, J., and Pullen, P. J., concurred.